                               Hearing Date and Time: December 17, 2019 at 11:00 a.m. Eastern Standard Time
                                                                   Objection Deadline: December 10, 2019

JENNER & BLOCK LLP
Vincent E. Lazar
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Richard Levin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Special Litigation Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re                                                              Case No. 15-10243 (MG)

    TS EMPLOYMENT, INC.,
                                                                      Chapter 11
                  Debtor.

    In re
                                                                       Case No. 15-12329 (MG)
    CORPORATE RESOURCE SERVICES, INC., et al.,1
                                                                       Chapter 11
                  Debtors.                                             (Jointly Administered)

    JAMES S. FELTMAN, not individually but solely as
    chapter 11 trustee for TS Employment, Inc.,

                  Plaintiff,
            v.

    KOSSOFF & KOSSOFF LLP and IRWIN KOSSOFF,                           Adv. Proc. No. 18-1649 (MG)

                  Defendants.




1
  The Debtors in these jointly administered chapter 11 cases are: (1) Corporate Resource Services, Inc.,
(2) Accountabilities, Inc., (3) Insurance Overload Services, Inc., (4) Integrated Consulting Group, Inc.
(incorrectly identified by the Debtors as “Integrated Consulting Services, Inc.”), (5) Corporate Resource
Development Inc., (6) The CRS Group, Inc., (7) Diamond Staffing Services, Inc., and (8) TS Staffing
Services, Inc.
            NOTICE OF CHAPTER 11 TRUSTEE’S MOTION TO APPROVE
                 SETTLEMENT UNDER BANKRUPTCY RULE 9019
              WITH KOSSOFF & KOSSOFF LLP AND IRWIN KOSSOFF

       PLEASE TAKE NOTICE that a hearing (“Hearing”) on the annexed motion (“Motion”)

of James S. Feltman, not individually but solely in his capacity as Chapter 11 trustee (the

“Trustee”) of TS Employment, Inc. (“TSE”), Corporate Resource Services, Inc. (“CRS”), and

CRS’s subsidiaries Accountabilities, Inc., Corporate Resource Development Inc., Diamond

Staffing Services, Inc., Insurance Overload Services, Inc., Integrated Consulting Services, Inc.,

The CRS Group, Inc., and TS Staffing Services, Inc. (together with CRS, the “CRS Debtors,” and

collectively with TSE, the “Debtors”), for an order approving a settlement, substantially consistent

with the terms of the settlement agreement attached as Exhibit 1 to the Motion, by and between by

and among (i) the Trustee, on the one hand, and (ii) Kossoff & Kossoff LLP and Irwin Kossoff,

on the other hand, will be held before the Honorable Martin Glenn, United States Bankruptcy

Court, United States Bankruptcy Court for the Southern District of New York, One Bowling

Green, Courtroom 523, New York, New York 10004-1408 on December 17, 2019 at 11:00 a.m.

EST.

       PLEASE TAKE FURTHER NOTICE that any responses or objections (“Objections”) to

the Motion to approve Settlement shall be in writing, shall conform to the Bankruptcy Rules and

the Local Bankruptcy Rules for the Southern District of New York, shall be filed with the

Bankruptcy Court: (a) by attorneys practicing in the Bankruptcy Court, including attorneys

admitted pro hac vice, electronically in accordance with General Order M-399 (which can be found

at www.nysb.uscourts.gov); and (b) by all other parties in interest, on a CD-ROM, in text

searchable portable document format (PDF) (with a hard copy delivered directly to Chambers), in

accordance with the customary practices of the Bankruptcy Court and General Order M-399, so as

to be so filed and received no later than December 10, 2019 (the “Objection Deadline”).


                                                 2
       PLEASE TAKE FURTHER NOTICE that if an Objection to the Motion is not received by

the Objection Deadline, the Bankruptcy Court may enter an order granting the relief sought without

further notice.

       PLEASE TAKE FURTHER NOTICE that objecting parties are required to attend the

Hearing, and failure to appear may result in relief being granted or denied upon default.


Dated: New York, New York
       November 14, 2019


                                                     Respectfully submitted,

                                                     /s/ Vincent E. Lazar
                                                     Vincent E. Lazar
                                                     JENNER & BLOCK LLP
                                                     353 North Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel. (312) 222-9350
                                                     vlazar@jenner.com

                                                     Richard Levin
                                                     Carl N. Wedoff
                                                     JENNER & BLOCK LLP
                                                     919 Third Avenue, 38th Floor
                                                     New York, New York 10022
                                                     (212) 891-1600
                                                     rlevin@jenner.com
                                                     cwedoff@jenner.com

                                                     Special Litigation Counsel for the Chapter 11
                                                     Trustee




                                                3
                               Hearing Date and Time: December 17, 2019 at 11:00 a.m. Eastern Standard Time
                                                                   Objection Deadline: December 10, 2019

JENNER & BLOCK LLP
Vincent E. Lazar
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Richard Levin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Special Litigation Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

    In re                                                              Case No. 15-10243 (MG)

    TS EMPLOYMENT, INC.,
                                                                      Chapter 11
                  Debtor.

    In re
                                                                       Case No. 15-12329 (MG)
    CORPORATE RESOURCE SERVICES, INC., et al.,2
                                                                       Chapter 11
                  Debtors.                                             (Jointly Administered)

    JAMES S. FELTMAN, not individually but solely as
    chapter 11 trustee for TS Employment, Inc.,

                  Plaintiff,
            v.

    KOSSOFF & KOSSOFF LLP and IRWIN KOSSOFF,                           Adv. Proc. No. 18-1649 (MG)

                  Defendants.




2
  The Debtors in these jointly administered chapter 11 cases are: (1) Corporate Resource Services, Inc.,
(2) Accountabilities, Inc., (3) Insurance Overload Services, Inc., (4) Integrated Consulting Group, Inc.
(incorrectly identified by the Debtors as “Integrated Consulting Services, Inc.”), (5) Corporate Resource
Development Inc., (6) The CRS Group, Inc., (7) Diamond Staffing Services, Inc., and (8) TS Staffing
Services, Inc.
                  CHAPTER 11 TRUSTEE’S MOTION TO APPROVE
                  SETTLEMENT UNDER BANKRUPTCY RULE 9019
               WITH KOSSOFF & KOSSOFF LLP AND IRWIN KOSSOFF

       James S. Feltman, not individually but solely in his capacity as chapter 11 trustee (the

“Trustee”) of TS Employment, Inc. (“TSE”), Corporate Resource Services, Inc. (“CRS”), and

CRS’s subsidiaries Accountabilities, Inc., Corporate Resource Development Inc., Diamond

Staffing Services, Inc., Insurance Overload Services, Inc., Integrated Consulting Services, Inc.,

The CRS Group, Inc. and TS Staffing Services, Inc. (together with CRS, the “CRS Debtors” and

together with TSE, the “Debtors”) by and through his undersigned counsel, respectfully submits

this motion pursuant to section 105(a) of title 11 of the United States Code (the “Bankruptcy

Code”) and Rule 9019(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

for an order (the “Settlement Order”), approving a settlement (the “Settlement”), substantially

consistent with the terms of the settlement agreement attached hereto as Exhibit 1 (the

“Agreement”), by and among (i) the Trustee, on the one hand, and (ii) Kossoff & Kossoff LLP

(“K&K”) and Irwin Kossoff (“Kossoff”) (together, the “Kossoff Parties”), on the other hand.

                                PRELIMINARY STATEMENT

       1.      The Settlement resolves the Debtors’ estates’ claims against the Kossoff Parties.

The Trustee believes that the Debtors’ estates have meritorious claims against the Kossoff Parties,

who were TSE’s former accountants, but his ability to pursue the claims is constrained by

applicable law. Moreover, the Kossoff Parties strongly dispute these claims, have identified

numerous defenses they will assert, and, as with any litigation, the ultimate outcome is uncertain.

In addition, even if the Trustee were successful, K&K is defunct and Kossoff has limited assets,

and the availability of insurance from which a substantial claim could be satisfied is questionable.

In contrast to the delay, cost, and uncertainty of litigation and any subsequent collection efforts,




                                                 5
the Settlement represents a favorable alternative for all parties in interest. TSE’s estate will recover

$475,000 in the near term and avoid the risk and delay of litigation.

          2.   The Parties and the Kossoff Parties’ insurer engaged in extensive negotiations and

formal mediation with the assistance of counsel that culminated in the proposed Settlement. The

Trustee respectfully submits that the Settlement is beneficial to the Debtors’ estates and their

creditors, and requests that the Court approve the Settlement and grant the other relief sough

herein.

                                  JURISDICTION AND VENUE

          3.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

Court has authority to hear and determine this Motion under 28 U.S.C. § 157(b) and the Amended

Standing Order of Reference of the United States District Court for the Southern District of New

York dated January 31, 2012. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409. The statutory predicates for the relief requested herein are section 105(a) of the Bankruptcy

Code and Bankruptcy Rule 9019(a). The Trustee consents to this Court’s entry of final orders or

judgments on this Motion.

                                          BACKGROUND

          A.   The Debtors.

          4.   CRS is a formerly publicly-traded Delaware corporation, with its principal place of

business in New York. CRS acted as a holding company for staffing, recruiting, and consulting

companies, with a focus on light industrial services, clerical and administrative support and

insurance related staffing.

          5.   TSE was the professional employer organization (“PEO”) for the staffing

businesses of the CRS Debtors. The CRS Debtors were TSE’s only customers. As the PEO, TSE

was the co-employer of record for the hundreds of thousands of temporary or seasonal workers


                                                   6
sourced by the CRS Debtors for their customers and was responsible for the payment of temporary

worker’s wages and payroll, remittance of withholdings, payment of employer taxes, risk-

management underwriting, and payment of workers’ compensation insurance and expenses.

       6.      From 2011 until 2014, TSE purported to extend financial accommodations to the

CRS Debtors, including deferral of the payment of tens of millions of dollars owed to TSE by the

CRS Debtors for PEO services.

       7.      In January 2015, the CRS Debtors’ lender, Wells Fargo Bank, discovered that TSE

had not paid more than $100 million in 2013 and 2014 payroll taxes, excluding penalties and

interest. In response, Wells Fargo required (among other things) that chief restructuring officers

with expansive powers be appointed for both TSE and CRS, and that TSE file a chapter 11

bankruptcy case.

       8.      On February 2, 2015 (the “TSE Petition Date”), TSE filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court. The CRS Debtors, however, did not

file bankruptcy at that time, and instead their businesses were either sold or shut down.

       9.      On July 23, 2015 (the “CRS Petition Date”), the CRS Debtors filed voluntary

petitions for relief under chapter 11 in the Bankruptcy Court for the District of Delaware, which

cases were subsequently transferred to this Court.

       10.     The United States Trustee for this region appointed Mr. Feltman as chapter 11

Trustee for TSE on February 27, 2015, and as chapter 11 Trustee for the CRS Debtors on

September 22, 2015.

       B.      The Trustee’s Claim.

       11.     Prior to the TSE Petition Date, the Kossoff Parties provided accounting, tax and

other services to TSE (the “Services”).




                                                 7
       12.     On October 5, 2018, the Trustee commenced an adversary proceeding against the

Kossoff Parties in the U.S. Bankruptcy Court for the Southern District of New York in an action

captioned Feltman v. Kossoff & Kossoff LLP, Adv. Proc. No. 18-1649 (MG) (Bankr. S.D.N.Y.)

(the “Adversary Proceeding”), alleging that the Kossoff Parties negligently or fraudulently

provided the Services, including by failing to properly reflect TSE’s tax liabilities on its financial

statements, books and records filing incorrect tax returns; and failing to record liabilities to

affiliates and TSE’s workers compensation insurance company in TSE’s financial statements,

books and records.

       13.     On March 7, 2019, the Bankruptcy Court granted the Kossoff Parties’ motion to

dismiss the then-pending complaint, concluding it did not sufficiently support an inference of the

insider exception to the in pari delicto doctrine and Wagoner rule, which the Court determined

would otherwise bar the Trustee from bringing a claim against the Kossoff Parties. Feltman v.

Kossoff & Kossoff LLP (In re TS Employment, Inc.), 597 B.R. 543, 552 (Bankr. S.D.N.Y. 2019).

The Trustee amended the complaint, and on July 10, 2019, the Court entered an order denying the

Kossoff Parties’ second motion to dismiss, finding that the Trustee had adequately stated claims

for relief and pled sufficient facts to support a finding that the Kossoff Parties were insiders of

TSE for purposes of the insider exception to the in pari delicto doctrine.

       14.     The Kossoff Parties dispute and deny the claims that have been brought against

them, deny that they are insiders, and have indicated that they intend to defend vigorously and

raise defenses at every stage.




                                                  8
        C.         The Settlement.

        15.        Following the Court’s entry of the order denying the Kossoff Parties’ second

motion to dismiss, the Parties and the Kossoff Parties’ insurer3 agreed to mediation of the

Adversary Proceeding and a related insurance coverage action.4

        16.        Following extensive, arms’-length, and good faith negotiations, including extensive

involvement of the third party mediator, the Parties ultimately reached the Settlement reflected in

the Agreement. Its principal terms are as follows:

              a.      No later than thirty days after entry of the Settlement Order, the Kossoff Parties

                      shall pay to the Trustee, for the benefit of the TSE’s bankruptcy estate and its

                      creditors, the sum of $475,000 (the “Payment”);

              b.      The Kossoff Parties will stipulate and consent to the disallowance of any and

                      all claims filed or that may be filed by it in any of the Debtors’ bankruptcy

                      cases, and agree that any and all proofs of claim filed in the Debtors’ bankruptcy

                      cases shall be deemed expunged;

              c.      The Trustee will release (i) all claims against the Kossoff Parties, and (ii) all

                      claims against parties related to the Kossoff Parties arising from or related to

                      services provided to TSE;



3
  The Kossoff Parties’ professional liability insurer at the time the Adversary Proceeding was commenced
denied coverage on the basis that the Kossoff Parties failed to provide notice of a potential claim when they
executed a tolling agreement with the Trustee. An insurer from a prior period, Continental Casualty
Company, had issued a $2 million professional liability policy for an earlier period, during which a claim
was made by a third party; the Kossoff Parties assert that the claims in the Adversary Proceeding arise from
the same set of facts and circumstances as the previous claim and are interrelated, and that therefore
coverage is available under the Continental policy.
4
  Continental denied coverage to the Kossoff Parties on the basis that the claims asserted in the Adversary
Proceeding are not interrelated with the prior claim. The Kossoff Parties then filed a declaratory judgment
action against Continental seeking a judicial determination of the coverage issues, Kossoff & Kossoff LLP,
et al. v. Continental Casualty Company, No. 7:19-cv-04696 (S.D.N.Y.).


                                                     9
                   d.      The Trustee and Kossoff Parties shall file a notice of dismissal pursuant to Fed.

                           R. Civ. P. 41(a)(1)(ii) dismissing the Adversary Proceeding with prejudice, and

                           shall take such other and further actions as may be reasonably necessary to

                           cause the Adversary Proceeding to be dismissed with prejudice; and

                   e.      Mutual releases of all claims related to the subject matter of the Adversary

                           Proceeding will be exchanged.

             17.        The Agreement is contingent upon receipt of payment by the Trustee; the Court’s

entry of the Settlement Order; and, if any objection is interposed, the Settlement Order becoming

a Final Order.5

             18.        The Settlement further provides that in the event that any of the personal financial

information provided by Kossoff to the Trustee is materially inaccurate, the releases granted in his

favor shall be void.

             19.        The Kossoff Parties and Continental separately reached a settlement of the claims

asserted in the coverage action, which includes provisions for funding of the Settlement

Payment. No Court approval of that settlement is being sought by way of this motion.

                                             RELIEF REQUESTED

             20.        The Trustee requests that this Court enter the proposed Settlement Order approving

the Settlement pursuant to Bankruptcy Rule 9019(a).

        I.         The Court Should Approve the Settlement Because It Is Fair, Reasonable, and in
                   the Paramount Interest of the Debtors’ Estates and Their Creditors.

             21.        The Trustee has determined that further pursuit of claims against the Kossoff

Parties would not be in the best interests of the Debtors’ estates, and seeks approval of the

Settlement under Bankruptcy Rule 9019(a), which provides in relevant part that “[o]n motion by


5
    Capitalized terms not otherwise defined herein have the meaning provided in the Agreement.


                                                         10
the trustee and after notice and a hearing, the court may approve a compromise or settlement.”

Fed R. Bankr. P. 9019(a).

       22.     Rule 9019 empowers the Court to approve compromises and settlements if they are

“fair, equitable, and in the best interests of the estate.” In re Residential Capital, LLC, 497 B.R.

720, 749 (Bankr. S.D.N.Y. 2013); see Protective Comm. for Indep. Stockholders of TMT Trailer

Ferry, Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). In determining whether a settlement is fair

and equitable, a court does need not decide the numerous issues of law and fact involved; it need

only “canvass the issues and see whether the settlement falls below the lowest point in the range

of reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); Residential Capital,

497 B.R. at 749. “Rather than conducting a mini-trial, the Court only needs to be apprised of those

facts that are necessary to enable it to evaluate the settlement and to make a considered and

independent judgment.” Residential Capital, 497 B.R. at 749 (internal citations and quotation

marks omitted).

       23.     As a general matter, “‘settlements and compromises are favored in bankruptcy as

they minimize costly litigation and further parties’ interests in expediting the administration of the

bankruptcy estate.’” Residential Capital, 497 B.R. at 749 (quoting In re Dewey & LeBoeuf LLP,

478 B.R. 627, 641–642 (Bankr. S.D.N.Y. 2012)); see Motorola, Inc. v. Official Comm. of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (settlements

“help clear a path for the efficient administration of the bankrupt estate”). “Although courts have

discretion to approve settlements, the business judgment of the debtor in recommending the

settlement should be factored into the court’s analysis.” In re MF Global Inc., No. 11-2790 MG,

2012 WL 3242533, at *5 (Bankr. S.D.N.Y. Aug. 10, 2012). Courts may also rely upon the opinion

of trustee, the parties, and their respective counsel. Id.




                                                  11
       24.     The Second Circuit has identified seven interrelated factors that courts should

consider when evaluating whether settlements fall within the range of reasonableness under

Bankruptcy Rule 9019(a):

       (1)     the balance between the litigation’s possibility of success and the settlement’s

               future benefits;

       (2)     the likelihood of complex and protracted litigation, “with its attendant expense,

               inconvenience, and delay,” including the difficulty in collecting on the judgment;

       (3)     “the paramount interests of the creditors,” including each affected class’s relative

               benefits “and the degree to which creditors either do not object to or affirmatively

               support the proposed settlement;”

       (4)     whether other parties in interest support the settlement;

       (5)     the “competency and experience of counsel” supporting, and “[t]he experience and

               knowledge of the bankruptcy court judge” reviewing, the settlement;

       (6)     “the nature and breadth of releases to be obtained by officers and directors”; and

       (7)     “the extent to which the settlement is the product of arm’s length bargaining.”

Residential Capital, LLC, 497 B.R. at 750 (quoting In Motorola, Inc. v. Official Committee of

Unsecured Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007)). An

analysis of the Iridium factors demonstrates that the settlement is fair, reasonable and in the best

interests of the Debtors’ estates and creditors.

       25.     First, if the Parties were required to litigate the claims to conclusion, the outcome

of the litigation, and the extent to which damages would be awarded, is uncertain. Although the

Trustee believes that the underlying negligence and fraud claims are relatively straightforward, the

prosecution of those claims is complicated by the in pari delicto doctrine and the need to establish




                                                   12
legal and factual exceptions thereto which would permit the claims being provided by the Trustee

to be sustained as to the Kossoff Parties.

        26.      Second, any litigation of these claims would be costly and protracted. Litigation

would require considerable time and effort on the part of the Trustee and his professionals, and

also would involve extensive expert consultation and reports.

        27.      Moreover, collection of a large judgment is unlikely. K&K is defunct, and Kossoff

has provided financial information to the Trustee demonstrating that he likely would be unable to

satisfy any significant judgment. Moreover, the Kossoff Parties’ insurer is contesting coverage

for both defense costs and indemnification; even if coverage were available, defense costs likely

would exceed the policy limits; and it is unclear whether indemnification would be available based

upon the facts of this case.6 Thus, the Trustee has concluded that the Settlement represents the

highest and best opportunity for a meaningful recovery.

        28.      Third, the Settlement serves the interests of the Debtors’ creditors. The settlement

is a necessary step in the administration of the Debtors’ chapter 11 cases, and will provide a

meaningful recovery as opposed to the risk of delayed and uncertain recovery through litigation.

        29.      Fourth, the Trustee is unaware of any opposition to the Settlement from parties in

interest.

        30.      Fifth, all parties are represented by sophisticated counsel, and this Court is familiar

with both the complexity of these chapter 11 cases and the types of issues that arise in the litigation

of claims of this nature.



6
  The Continental insurance policy has an exclusion from coverage for professional services involving
management responsibilities. Thus, even if the claims were covered and the costs of defense did not exhaust
the policy, Continental’s position is that if the Trustee proves the Kossoff Parties were insiders and de facto
officers in order to escape the application of the in pari delicto doctrine, indemnification will not be
available as a result of the management exclusion.


                                                      13
       31.     Sixth, the scope of these releases provided to and received from the Kossoff Parties

are appropriate in light of the recovery for the estates and the proposed Settlement.

       32.     Seventh, the Settlement was proposed, negotiated, and entered into by the parties

with the assistance of a third-party mediator, without collusion, in good faith, and from arms’-

length bargaining positions.

       33.     Accordingly, the Trustee submits that the Settlement and compromise embodied in

the Agreement is appropriate in light of the relevant factors, is fair and equitable, and should be

approved.

                                             NOTICE

       34.     The Trustee has given notice of this motion to the U.S. Trustee, the Internal

Revenue Service, the Securities and Exchange Commission, and all parties that have requested

notice in these cases. The Trustee submits that under the circumstances, no other or further notice

need be provided.

                                     NO PRIOR REQUEST

       35.     No previous request for the relief sought herein has been made to this Court or any

other court.




                                                14
                                           CONCLUSION

          For the reasons set forth above, the Trustee respectfully requests that this Court enter an

order approving the Settlement and granting such other relief as the Court may deem just and

proper.

Dated: New York, New York
       November 14, 2019
                                                       Respectfully submitted,

                                                       /s/ Vincent E. Lazar
                                                       Vincent E. Lazar
                                                       JENNER & BLOCK LLP
                                                       353 North Clark Street
                                                       Chicago, Illinois 60654
                                                       Tel. (312) 222-9350
                                                       vlazar@jenner.com

                                                       Richard Levin
                                                       Carl N. Wedoff
                                                       JENNER & BLOCK LLP
                                                       919 Third Avenue, 38th Floor
                                                       New York, New York 10022
                                                       (212) 891-1600
                                                       rlevin@jenner.com
                                                       cwedoff@jenner.com

                                                       Special Litigation Counsel for the
                                                       Chapter 11 Trustee




                                                  15
